ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 17, 1967 (203 So.2d 214) affirming the order of the circuit court of Dade County, Florida, in the above styled cause, and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 31, 1968 (213 So.2d 873) quashed this court’s judgment of affirmance,
Now, therefore, It is Ordered that the mandate of this court issued on October 31, 1967 is withdrawn, the judgment of this court dated October 17, 1967 is vacated, the opinion and judgment of the Supreme Court of Florida, filed July 31, 1968 is herewith made the opinion and judgment of this court, and the order dismissing the complaint as to the defendant Francis I. duPont and Co. is reversed, and the cause is remanded to the circuit court for further proceedings not inconsistent with the said opinion of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).